United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1187
Issued: December 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2011 appellant filed a timely appeal from an April 7, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained more than an eight percent
impairment of the right ring finger, for which he received a schedule award.
On appeal, appellant asserts that OWCP should have developed the schedule award claim
as a hand fracture and not a finger fracture.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on September 6, 2002 appellant, then a 39-year-old winchman,
sustained a closed fracture with malunion of the metacarpal neck of the right ring finger while
repairing a tank. From October through December 2002, appellant was treated by Dr. R. Jeffrey
Cole, an attending Board-certified orthopedic surgeon, who diagnosed a metacarpal neck fracture
of the right ring finger with abundant callous formation, 20 degrees dorsal angulation and
malunion. He resigned from the employing establishment in August 2003.
On August 31, 2009 appellant claimed a schedule award. In a December 9, 2009 letter,
OWCP advised him to submit an impairment rating from his attending physician referring to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, “A.M.A., Guides”).
Appellant submitted a June 15, 2010 impairment rating by Dr. James Calandruccio, an
attending Board-certified orthopedic and hand surgeon, who obtained November 17, 2009 x-rays
showing a right fourth metacarpal neck fracture with malunion. Dr. Calandruccio noted mildly
restricted motion of the metaphalangeal joint of the right ring finger and normal grip strength.
Referring to Table 15-22 of the A.M.A., Guides, he identified the diagnosed condition (CDX) as
a grade 1 fracture of the right fourth metacarpal head with malunion. Dr. Calandruccio found
grade 1 modifiers for Functional History (GMFH), Physical Examination (GMPE) and Clinical
Studies (GMCS).3 Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX) or (1-1) + (1-1) + (1-1), he found that no grade adjustment was necessary,
resulting in a class C impairment. This totaled eight percent permanent impairment of the right
ring finger.
On July 9, 2010 OWCP asked its medical adviser to review Dr. Calandruccio’s report and
provide a schedule award calculation. In a July 9, 2010 report, its medical adviser concurred
with Dr. Calandruccio’s determination of an eight percent impairment of the right ring finger.
By decision dated August 10, 2010, OWCP granted appellant a schedule award for eight
percent permanent impairment of the right ring finger. The period of the award ran from June 15
to 28, 2010.
In an August 17, 2010 letter, appellant requested a telephonic hearing, held
January 19, 2011. At the hearing, he asserted that OWCP’s delay in approving his claim caused
additional impairment to his right hand because surgery could no longer be performed and the
fracture healed improperly. Appellant noted continued pain and paresthesias in the right hand
with loss of function.

2

Table 15-2, page 393 of the sixth edition of the A.M.A., Guides is entitled “Digit Regional Grid: Digit
Impairments -- Fractures.”
3

A.M.A., Guides (6th ed. 2008), pp. 494-531.

2

Appellant submitted August 30 and November 2, 2010 chart notes from Dr. Calandruccio
listing continued pain and limited motion in the right ring finger. In a January 25, 2011 report,
Dr. Calandruccio noted “some numbness” in the thumb and all fingers of the right hand with
inconsistent two-point discrimination. He opined that the accepted metacarpal fracture was a
hand level injury, “not necessarily [to] [appellant’s] ring finger.”
By decision dated and finalized April 7, 2011, OWCP affirmed its August 10, 2010
schedule award for eight percent impairment of the right ring finger. The hearing representative
found that although Dr. Calandruccio opined that the accepted fracture was a “hand level injury,”
he provided a rating for the ring finger and not the hand. OWCP’s hearing representative further
found that Dr. Calandruccio’s remarks regarding sensory loss in the right hand were too vague to
support any additional percentage of impairment.
LEGAL PRECEDENT
The schedule award provisions of FECA4 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
CDX, which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.8 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).

4

5 U.S.C. § 8107.

5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
8

Supra note 3.

3

ANALYSIS
OWCP accepted that appellant sustained a closed fracture of the metacarpal neck of the
right ring finger and malunion of the fracture. Appellant claimed a schedule award on
August 31, 2009. Dr. Calandruccio, an attending Board-certified orthopedic surgeon, provided a
June 15, 2010 impairment rating according to the A.M.A., Guides. Relying on Table 15-2, he
identified a CDX as a fracture of the right fourth metacarpal head with malunion.
Dr. Calandruccio found grade 1 GMFH, GMPE and GMCS modifiers. Using the net adjustment
formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), he calculated a grade
adjustment of zero. Dr. Calandruccio determined that the default grade of C equaled an eight
percent permanent impairment of the right ring finger. In a July 9, 2010 report, OWCP’s
medical adviser concurred with Dr. Calandruccio’s impairment rating.
Based on
Dr. Calandruccio’s opinion, OWCP issued a schedule award for eight percent impairment of the
right ring finger on August 10, 2010.
Appellant disagreed with the percentage of impairment and requested a telephonic
hearing. He submitted additional reports from Dr. Calandruccio noting unspecified sensory loss
in the right hand and characterizing the accepted facture as a hand injury. By April 7, 2011
decision, OWCP affirmed the August 10, 2010 schedule award.
The Board finds that Dr. Calandruccio applied the appropriate tables and grading
schemes in evaluating appellant’s impairment. There is no probative medical evidence
indicating a greater percentage of impairment. Although Dr. Calandruccio noted on January 25,
2011 that appellant had some sensory loss in the right hand, he did not quantify this observation
or indicate that these findings warranted an additional impairment. Therefore, the April 7, 2011
decision was proper under the law and facts of this case.
On appeal, counsel asserts that OWCP should have developed his schedule award claim
as one for permanent impairment of the right hand, not the right ring finger. However, it was
Dr. Calandruccio that determined the appropriate impairment rating was to the finger and not
that hand.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than an eight
percent impairment of the right ring finger, for which he received a schedule award.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2011 is affirmed.
Issued: December 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

